Name: Commission Regulation (EEC) No 2825/84 of 5 October 1984 amending Regulation (EEC) No 283/84 as regards the dates for the establishment of the list of proposals selected for financing and the conclusion of contracts relating to the measures on the improvement of the quality of milk
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 10 . 84 Official Journal of the European Communities No L 266/9 COMMISSION REGULATION (EEC) No 2825/84 of 5 October 1984 amending Regulation (EEC) No 283/84 as regards the dates for the establishment of the list of proposals selected for financing and the conclusion of contracts relating to the measures on the improvement of the quality of milk Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as ' last amended by Regulation (EEC) No 1206/84 (2), and in particular Article 4 thereof, Whereas Article 5 (2) and (3) of Regulation (EEC) No 283/84 of 1 February 1984 continuing the measures on the improvement of the quality of milk within the Community referred to in Regulation (EEC) No 1271 /78 ('), as last amended by Regulation (EEC) No 41 2/84 (4), fixes the time limits for the establishment of the list of proposals selected for financing and the conclusion of contracts for the measures decided upon ; whereas, since these time limits cannot be complied with for administrative reasons, they should be deferred ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 283/84 is hereby amended as follows : 1 . In Article 5 (2), '1 July 1984' is replaced by ' 15 October 1984'. 2 . In Article 5 (3), '1 September 1984' is replaced by ' 15 November 1984'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Eu ropea n Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 October 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 131 , 26 . 5 . 1977 , p. 6 . ( 2) OJ No L 115, 1 . 5 . 1984, p. 73 . (  ') OJ No L 32, 3 . 2 . 1984, p. 28 . ( 4) OJ No L 48 , 18 . 2 . 1984 , p. 13 .